Citation Nr: 1431267	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-32 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to February 1975 and from May 1978 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO in January 2010.  A transcript of the hearing is of record.  

In March 2010 and July 2011, the Board remanded the claim for further development.


FINDING OF FACT

The Veteran's lumbar degenerative disc disease is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or by any incapacitating episodes.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes", and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).

The RO's April 2006 and June 2008 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The June 2008 letter notified him that he must submit, or request that VA obtain, evidence of the worsening of his disability and of the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  Although the June 2008 notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has he been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was last readjudicated by way of a June 2012 supplemental statement of the case (SSOC).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

The record also reflects that all relevant treatment records, records from the Social Security Administration and examination reports are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was remanded in March 2010 and July 2011 for the Veteran to receive current VA examinations in support of his increased rating claim.  Accordingly, the Veteran was afforded VA examinations in April and September 2011. The Board notes that the examinations were adequate as they was predicated on a review of the claims file, as well as physical examinations, and fully addressed the rating criteria that are relevant to rating the Veteran's disability on appeal. Therefore, the Board finds that the prior remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505   (2007). 

The Veteran's service-connected degenerative disc disease of the lumbar spine is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note (1).

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees. The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

The Veteran's claim for an increased disability rating was received in January 2006. 

The VA treatment records show that the Veteran has complained of limited range of motion and pain.

The Veteran was afforded a VA examination in August 2006.  He reported that his low back pain was localized at the L5 level with muscle spasm when performing bending activities.  The lower back pain did not radiate to the buttock or the lower legs.  He experienced stiffness, but no weakness.  He was not taking any medications for his lower back.  He reported flare-ups of lower back pain with bending activities and heavy lifting.  Prolonged walking and standing also aggravated his back pain.  He had no bladder or bowel complaints.    

On physical examination, forward flexion of the lumbar spine was to 75 degrees with no further flexion due to pain.  Backward extension was to 5 degrees with no further extension due to pain and some muscle spasm.  Right lateral and left lateral flexion was to 20 degrees with no further flexion due to pain.  Right lateral and left lateral rotation was to 30 degrees with no pain.  There was tenderness of the lower back at the L5 level, however, there was no effusion, erythematous change or muscle atrophy noted.  The examiner noted that the Veteran's lower back motion was limited by pain and muscle spasm.  Repetitive use showed no fatigue, incoordination, lack of endurance or additional loss of motion.  Neurological examination revealed that sensation of the lower extremities was normal.  Motor examination showed no muscle atrophy or weakness.  Reflex, including patella and Achilles tendon reflex was normal.  Lasegue sign was negative, indicating no lumbar radiculopathy.  There were no fixed deformities of the lumbar spine.  Musculature of the back was normal.  The Veteran did not have any episodes of incapacitation in the past 12 months.  The diagnosis was status post fracture of transverse process of L5, degenerative disc disease of the lumbosacral spine by x-ray, with residual pain and limitation of motion and no lumbar radiculopathy.

On VA examination in June 2008, the Veteran denied any flare-ups or incapacitating episodes during the past 12 months.  He denied any radiation of pain, numbness or tingling, weakness of extremity or bowel or bladder incontinence.  He did indicate that he had stiffness and spasms of the spine.  

On physical examination, curvature and posture of the spine was normal.  Gait was normal.  There was no muscle spasm, tenderness or guarding.  There was no ankylosis of the spine.  Straight leg raising was negative.  No nonorganic physical signs were observed.  Motor function was normal.  Muscle tone and sensory function were normal.  Flexion of the lumbar spine was to 60 degrees with pain at 60.  Extension was to 20 degrees with pain at 20.  Lateral bending to the right was to 35 degrees with no pain.  Lateral bending to the left was to 25 degrees with pain at 25 degrees.  Rotation to the right was to 45 degrees with no pain.  Rotation to the left was to 40 degrees, with pain at 40.  With repetition of the lumbar motions, there was no loss of motion secondary to pain, weakness or lack of endurance.  There was no evidence of abnormal gait.  The diagnosis was lumbar spine degenerative disc disease with transverse process fracture residuals.  

On VA examination in April 2011, the Veteran denied any bowel or bladder incontinence or incapacitating episodes.  He denied any radiation of his back pain or any lower extremity weakness.  He did not use any ambulatory aids.  Standing beyond 20 minutes and prolonged sitting makes him worse.  He had no problems walking.  He denied any flare-ups.  

On physical examination, flexion was to 60 degrees.  Extension was to 10 degrees.  The Veteran could bend to the right and left to 20 degrees.  He could rotate to the right and left to 20 degrees.  There was pain at the end range for all ranges tested.  There was no change with repetition.  He was tender to palpation in his left lower paraspinal muscles.  There was no objective evidence of spasm or deformity.  Right lower extremity strength was grade 5.  Left lower extremity strength was to grade 5- proximally with back pain and grade 5 distally.  The Veteran could go up and down on his toes 5 times.  Sensation was intact to light touch.  Deep tendon reflexes are grade 1+ at the knees and the ankles.  Toes were down going.  Toe proprioception was intact.  Straight leg raise was negative bilaterally.    He walked with a normal gait.  The impression was lumbar degenerative disk disease and lumbar degenerative joint disease.  The examiner noted that the Veteran had some mild arthritic changes in his lumbar spine but could not determine if this was caused by or aggravated by the degenerative disk disease.  The examiner could not resolve this issue without resorting to mere speculation.  The explanation provided was that because the two conditions generally occur together, it was impossible to tell which came first or if one caused another.    

The Veteran was provided with a VA orthopedic examination in September 2011.  He denied any bowel or bladder incontinence.  He denied any incapacitating episodes or any radiation of his back pain.  He reported that he did not have any right lower extremity weakness.  He stated that he had left lower extremity for the past 10 years (the examiner noted that he evaluated the Veteran in April 2011 and the Veteran did not indicate any weakness at that time).  Walking beyond an hour and a half, standing beyond an hour and prolonged sitting worsen his back problems.  He flares up with increased activity and the flares can last for hours.  The Veteran stated that the flares are severe.  The Veteran was currently in school on a full-time basis.  

On physical examination, flexion was to 70 degrees which decreased to 60 degrees with repetition.  Extension was to 10 degrees.  He could bend to the right to 20 degrees and to the left to 25 degrees.  He could rotate to the right to 25 degrees and rotate to the left to 20 degrees.  There was pain at the end range for all ranges tested.  Other than flexion, there was no change with repetition.  There were no areas of palpable tenderness.  There was no objective evidence of spasm or deformity.  Lower extremity strength was grade 5- proximally with back pain bilaterally and grade 5 distally.  The Veteran could go down on his toes 5 times.  Sensation was intact to light touch.  Deep tendon reflexes were grade 1+ at the knees and 1+ at the ankles.  Toes were down going.  Toe proprioception was intact.  Straight leg raising is negative bilaterally.  He walked with a normal gait. The impression was lumbar degenerative disk disease, lumbar degenerative joint disease, and T12 superior endplate fracture.  

The Veteran was also afforded a VA peripheral nerves examination in September 2011.  He reported that he had no radiation of his back pain.  He did not have any right-sided weakness.  He reported that he has had left lower extremity weakness for the past 10 years.  He denied any flares.  He reported that his symptoms are constant for weakness.  The examiner referenced the physical examination portion of the orthopedic examination conducted above.  In addition, it was noted that calf measurements were checked and they were equal on both sides when measured 10 cm. below the tibial tubercle.  With respect to the severity of any neurological impairment, the examiner stated that the Veteran had some mild weakness noted proximally on both sides with low back pain.  The examiner reported that this weakness could not be described as paralysis, but just a mild weakness accompanied by pain.  

In light of the April 2011 VA examiner's findings, the Board concludes that the evidence of record is at least in relative equipoise as to whether the Veteran's  lumbar degenerative joint disease is related to his degenerative disc disease.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Medical evidence is required to differentiate between symptomatology attributed to nonservice-connected disability and a service-connected disability).  Therefore, the Board attributes all symptoms and limitation of function to the service-connected spine disability. 

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for a disability rating in excess of 20 percent under the rating criteria.

The Board finds that the Veteran's lumbar spine disability has not resulted in forward flexion limited to 30 degrees or less and there is no finding of favorable ankylosis of the entire thoracolumbar spine.  The schedular criteria for an increased rating under the General Rating Formula for Diseases and Injuries of the Spine are not met. 

The Board also finds that a disability rating greater than 20 percent is not warranted for the Veteran's lumbar spine disorder under DeLuca.  While the VA examination reports show complaints of pain, consideration of this pain does not support a higher evaluation.  Thus, the Board finds that the 20 percent rating assigned for the degenerative disc disease of the lumbar spine is already taking into consideration the provisions of DeLuca.

The General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations. While the record documents the Veteran's complaints of radicular pain into his left lower extremity, no objective neurological abnormality arising from the lumbar spine disability has been identified on any of the VA examinations or other clinical evidence of record.  In this respect, the Board notes that while the September 2011 VA examiner concluded that the Veteran had some mild weakness proximally on both sides, physical examination did not reveal any objective findings of radiculopathy.  Furthermore, there is no evidence of bowel or bladder impairment associated with his lumbar spine disability.  Thus, a separate rating for bowel or bladder impairment is not warranted.  Id.  

As the Veteran is diagnosed with intravertebral disc syndrome, the Board has also considered whether a higher disability rating could be assigned under Diagnostic Code 5243.  However, the evidence of record fails to show that the Veteran had any incapacitating episodes of back pain that required him to stay in bed as either prescribed or supervised by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  Accordingly, a higher disability rating is not warranted under Diagnostic Code 5243.

The Board recognizes the Veteran's statements attesting to his chronic pain and limited range of motion.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the examiners considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's lumbar spine disability does not warrant a disability rating in excess of 20 percent.

Based on the above, the Board finds that an increased rating is not warranted at any time during the pertinent appeal period.  Thus, staged ratings for the Veteran's disability are also not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim for a higher disability rating is denied.

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) , the Board notes that although the Veteran is not currently employed, he is a full-time student.  There is no indication that this service-connected disorder impacts his ability to work or results in frequent hospitalization.  Thus, consideration of an extraschedular rating under 38 C.F.R. § 3.321 is not warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


